RUBY TUESDAY, INC.

RESTRICTED STOCK AWARD

 

This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the __
day of _____, 2009 by and between Ruby Tuesday, Inc. (the “Company”), a Georgia
corporation, and ______________________ (the “Employee”).

 

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below pursuant to the Ruby Tuesday, Inc. 2003 Stock Incentive Plan (the “Plan”)
in consideration of the Employee’s services to the Company (the “Restricted
Stock Award”).

 

A.        Grant Date: ___________.

 

B.        Restricted Shares: _____ shares of the Company’s common stock (“Common
Stock”), $.01 par value per share.

 

C.        Vesting: The Restricted Shares shall become vested, as and to the
extent indicated below, only if and to the extent the Performance Condition and
Service Condition, each as specified below, are satisfied.

 

(1)        Performance Condition. The number of Restricted Shares that become
Net Restricted Shares, as determined below, shall be equal to the sum (not to
exceed the number of Restricted Shares specified in Paragraph B above (as that
number may be adjusted pursuant to Section 6 of the Additional Term and
Conditions)) of the results for the “Debt to EBITDAR Performance Condition”
determined under this Subparagraph C.(1). The Debt to EBITDAR Performance
Condition is satisfied to the extent the "adjusted total debt to EBITDAR" ratio
as defined in the Amended and Restated Revolving Credit Agreement dated as of
February 28, 2007, as amended by First Amendment dated November 30, 2007 and
further amended by Second Amendment dated May 21, 2008, and the Amended and
Restated Note Purchase Agreement dated May 21, 2008, and as finally reported by
the Company to its lenders for Fiscal Year 2010 is:

 

Ratio

Performance Percentage

Less than or equal to _____

100%

Greater than _____

0%

 

The percentage of Restricted Shares becoming Net Restricted Shares (the
“Performance Percentage”) determined by the actual performance results shall be
multiplied by the number of Restricted Shares specified in Paragraph B above (as
that number may be adjusted pursuant to Section 6 of the Additional Term and
Conditions) to determine the number of Net Restricted Shares.

 

The Restricted Shares that do not become Net Restricted Shares shall be
forfeited as of the date of the 2010 meeting of the Committee (the “Performance
Determination Meeting”) in which the Committee determines the extent to which
the performance actually realized, as measured against the Performance
Condition, results in fewer than all (or none) of the Restricted Shares becoming
Net Restricted Shares based upon the performance schedule set forth above. If no
Restricted Shares become Net Restricted Shares by reason of such Committee
determination, all Restricted

 

--------------------------------------------------------------------------------

Shares shall be forfeited even if the Service Condition has been satisfied, or
deemed satisfied, in whole or in part, prior to the Performance Determination
Meeting.

 

(2)        Service Condition. Net Restricted Shares become Vested Shares if and
to the extent the Service Condition is satisfied. The Service Condition is
satisfied only if the Employee provides Continuous Service to the Company and/or
any affiliate for the period beginning with the Grant Date through the date or
dates described in the following Vesting Schedule:

 

 

Continuous Service Date

Percentage of Net Restricted Shares

which are Vested Shares

Prior to __________, 2010

0%

__________, 2010 through ________, 2011

331/3%

________, 2011 through ________, 2012

662/3%

________, 2012 and after

100%

 

The Employee shall be determined to have provided “Continuous Service” through a
date specified in the Vesting Schedule above if the Employee continues in the
employ of the Company and/or any affiliate without experiencing a Termination of
Employment, regardless of the reason.

 

Notwithstanding the foregoing, the Service Condition will be deemed satisfied as
to all of the Net Restricted Shares if the Employee provides Continuous Service
to the Company and/or any affiliate following the Grant Date through the date of
any of the earlier events listed below:

 

(a)         (i) In the event of a Termination of Employment due to Disability,
Divestiture or death, (ii) upon attainment of age 65 or satisfaction of the Rule
of 90 [if eligible] under the Ruby Tuesday, Inc. Executive Supplemental Pension
Plan, or (iii) in the event of a Termination of Employment by the Company or an
affiliate without Cause, all of the Net Restricted Shares shall be deemed to
have satisfied the Service Condition.

 

(b)        Upon the Employee’s attainment of age 55, a portion of the Net
Restricted Shares shall be deemed to have satisfied the Service Condition, such
portion being equal to the total number of Net Restricted Shares multiplied by
the number of the Employee’s completed months of employment with the Company or
an affiliate from the Grant Date through age 55 with the product divided by
thirty-six (36), shall be deemed to have satisfied the Service Condition.

 

(c)         In the event of a Change in Control, all of the Net Restricted
Shares shall be deemed to have satisfied the Service Condition immediately prior
to the effective date of the Change in Control.

 

The Net Restricted Shares which have satisfied the Performance Condition and
have satisfied (or are deemed to have satisfied) the Service Condition are
herein referred to as the “Vested Shares.” Any portion of the Restricted Shares
or Net Restricted Shares which have not become Vested Shares in accordance with
this Paragraph C shall be forfeited.

 

2

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.

 

 

RUBY TUESDAY, INC.

 

 

By:

 

Employee

 

Title:

 

 

3

 



 

--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF

RUBY TUESDAY, INC.

RESTRICTED STOCK AWARD

 

 

1.

Condition to Delivery of Restricted Shares.

 

(a)        Employee must deliver to the Company, within two (2) business days
after the earlier of (i) the date (the “Vesting Date”) on which any Net
Restricted Shares become Vested Shares, or (ii) the date the Employee makes an
election pursuant to Section 83(b) of the Internal Revenue Code as to all or any
portion of the Net Restricted Shares, either cash or a certified check payable
to the Company in the amount of all tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of the
Restricted Shares, or the making of an election pursuant to Section 83(b) of the
Internal Revenue Code, as applicable, except as provided in Section 1(b).

 

(b)        If the Employee does not make an election pursuant to Section 83(b)
of the Internal Revenue Code, in lieu of paying the withholding tax obligations
in cash or by certified check as required by Section 1(a), Employee may elect
(the “Withholding Election”) to have the actual number of shares of Common Stock
that become Vested Shares reduced by the smallest number of whole shares of
Common Stock which, when multiplied by the Fair Market Value of the Common Stock
determined by the closing price for the Common Stock on the last business day
immediately preceding the applicable Vesting Date, is sufficient to satisfy the
amount of the tax withholding obligations imposed on the Company by reason of
the vesting of the Net Restricted Shares on the applicable Vesting Date.
Employee may make a Withholding Election only if all of the following conditions
are met:

 

(i)        the Withholding Election must be made on or prior to the Vesting Date
by executing and delivering to the Company a properly completed Notice of
Withholding Election, in substantially the form of Exhibit A attached hereto;
and

 

(ii)        any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Withholding Election.

 

(c)        Unless and until the Employee provides for the payment of the tax
withholding obligations in accordance with the provisions of this Section 1, the
Company shall have no obligation to deliver any of the Vested Shares and may
take any other actions necessary to satisfy such obligations, including
withholding of appropriate sums from other amounts payable to the Employee. At
the request of the Employee, the Committee may authorize the Company to
participate in such arrangements between the Employee and a broker, dealer or
other “creditor” (as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System) acting on behalf of the Employee for the receipt
from such broker, dealer or other “creditor” of cash by the Company in an amount
necessary to satisfy the Employee’s tax withholding obligations in exchange for
delivery of a number of Vested Shares directly to the broker, dealer or other
“creditor” having a value equal to the cash delivered.

 

 

2.

Issuance of Restricted Shares.

 

(a)        The Company shall issue the Restricted Shares as of the Grant Date in
either manner described below, as determined by the Committee in its sole
discretion:

 

4

 



 

--------------------------------------------------------------------------------

 

(i)        by the issuance of share certificate(s) evidencing Restricted Shares
to the Secretary of the Company or such other agent of the Company as may be
designated by the Committee or the Secretary (the “Share Custodian”); or

 

(ii)        by documenting the issuance in uncertificated or book entry form on
the Company’s stock records.

 

Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.

 

(b)        When the Net Restricted Shares become Vested Shares, the Company or
the Share Custodian, as the case may be, shall deliver the Vested Shares to the
Employee or, at the Company’s election, to a broker designated by the Company
(the “Designated Broker”) by either physical delivery of the share
certificate(s) or book entry transfer, as applicable, for the benefit of an
account established in the name of the Employee, in either case, after, to the
extent applicable, payment by the Employee of the tax withholding obligations
pursuant to Section 1(a) and/or reduced by any Vested Shares withheld and
returned to the Company pursuant to Section 1(b) above or delivered to a broker,
dealer or other “creditor” as contemplated by Section 1(c) above (such reduced
number of Vested Shares are referred to in this Section 2(b) as the “Net Vested
Shares”). If the number of Vested Shares includes a fraction of a share, neither
the Company nor the Share Custodian shall be required to deliver the fractional
share to the Employee, and the number of Vested Shares shall be rounded down to
the next nearest whole number. At any time after receipt by the Designated
Broker, the Employee may require that the Designated Broker deliver the Net
Vested Shares to the Employee pursuant to such arrangements or agreements as may
exist between the Designated Broker and the Employee.

 

(c)        In the event that the Employee forfeits any of the Restricted Shares,
the Company shall cancel the issuance on its stock records and, if applicable,
the Share Custodian shall promptly deliver the share certificate(s) representing
the forfeited shares to the Company.

 

(d)        Employee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Employee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Employee. The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Employee as Net
Vested Shares or are returned to the Company as forfeited Restricted Shares or
as Vested Shares withheld and returned to the Company pursuant to Section 1(b),
as provided by the applicable terms of this Award.

 

(e)        Unless and until the Restricted Shares are forfeited, the Employee
shall be entitled to all rights respecting the Restricted Shares applicable to
holders of shares of Common Stock generally, including, without limitation, the
right to vote such shares and to receive dividends or other distributions
thereon as provided by Section 3, except as expressly provided in this Award.

 

(f)        In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other

 

5

 



 

--------------------------------------------------------------------------------

transaction such as a merger, reorganization or other change in the capital
structure of the Company, the Employee agrees that any certificate representing
shares of Common Stock or other securities of the Company issued as a result of
any of the foregoing shall be delivered to the Share Custodian or recorded in
book entry form, as applicable, and shall be subject to all of the provisions of
this Award as if initially granted hereunder.

 

3.            Dividends. The Employee shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares. Dividends paid on Restricted Shares will be held by the
Company and transferred to the Employee, without interest, on such date as the
Restricted Shares become Vested Shares. Dividends or other distributions paid on
Restricted Shares that are forfeited shall be retained by the Company.

 

 

4.

Restrictions on Transfer of Restricted Shares.

 

(a)        General Restrictions. Except as provided by this Award, the Employee
shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares. Any such disposition not made in accordance with
this Award shall be deemed null and void. The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and this Award, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Award. The Employee (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Award. Any
sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Award shall
be void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Restricted Shares as the owner or pledgee of such Restricted Shares for any
purpose.

 

(b)        Certain Permitted Transfers. The restrictions contained in this
Section 4 will not apply with respect to transfers of the Restricted Shares
pursuant to applicable laws of descent and distribution; provided that the
restrictions contained in this Section 4 will continue to be applicable to the
Restricted Shares after any such transfer; and provided further that the
transferee(s) of such Restricted Shares must agree in writing to be bound by the
provisions of the Plan and this Award.

 

 

5.

Additional Restrictions on Transfer.

 

(a)        In addition to any legends required under applicable securities laws,
the certificates representing the Restricted Shares shall be endorsed with the
following legend and the Employee shall not make any transfer of the Restricted
Shares without first complying with the restrictions on transfer described in
such legend:

 

6

 



 

--------------------------------------------------------------------------------

TRANSFER IS RESTRICTED 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD, DATED _______, A COPY OF WHICH IS AVAILABLE
FROM THE COMPANY.

 

(b)       Opinion of Counsel. No holder of Restricted Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Restricted Shares, except (i) pursuant to an
effective registration statement under the Securities Act of 1933 (the
“Securities Act”) or (ii) in a transaction that fully complies with Rule 144,
without first delivering to the Company an opinion of counsel (reasonably
acceptable in form and substance to the Company) that neither registration nor
qualification under the Securities Act and applicable state securities laws is
required in connection with such transfer.

 

 

6.

Change in Capitalization.

 

(a)        The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment. All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.

 

(b)        In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Common Stock or a Change in Control, an
appropriate adjustment may be made with respect to the Restricted Shares such
that other securities, cash or other property may be substituted for the Common
Stock held by Share Custodian or recorded in book entry form pursuant to this
Award.

 

(c)        The existence of the Plan and the Restricted Stock Award shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

7.              Governing Laws. This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which the Employee resides, and/or any other applicable
securities laws.

 

8.              Successors. This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

9.              Notice. Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if

 

7

 



 

--------------------------------------------------------------------------------

sent by registered or certified United States mail, return receipt requested,
postage prepaid, addressed to the proposed recipient at the last known address
of the recipient. Any party may designate any other address to which notices
shall be sent by giving notice of the address to the other parties in the same
manner as provided herein. Notices sent to the Company shall be addressed to the
attention of the Secretary of the Company.

 

10.            Severability. In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

11.            Entire Agreement. Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

12.            Headings and Capitalized Terms. Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award. Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan

 

13.            Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

14.            No Right to Continued Employment. Neither the establishment of
the Plan nor the Restricted Stock Award made pursuant to this Award shall be
construed as giving Employee the right to any continued service relationship
with the Company or any affiliate of the Company.

 

 

15.

Special Definitions.

 

(a)        For purposes of this Award, the term “Cause” has the same meaning as
provided in the employment agreement between the Employee and the Company or, if
applicable, any affiliate of the Company on the date of Termination of
Employment, or if no such definition or employment agreement exists, “Cause”
means conduct amounting to (i) fraud or dishonesty in the performance of the
duties of Employee’s service with the Company or its affiliates, (ii) Employee’s
willful misconduct, refusal to follow the reasonable directions of his/her
supervisors, or knowing violation of law, rules or regulations (including
misdemeanors relating to public intoxication, driving under the influence, use
or possession of controlled substances or relating to conduct of a similarly
nature), (iii) acts of moral turpitude or personal conduct in violation of
Company’s Code of Business Conduct and Ethics, (iv) absence from work without
reasonable excuse, (v) intoxication with alcohol or drugs while on Company’s or
affiliates’ premises, (vi) a conviction or plea of guilty or nolo contendere to
a crime involving dishonesty, or (vii) a breach or violation of the terms of any
agreement to which Employee and the Company (or any affiliate) are party.

 

8

 



 

--------------------------------------------------------------------------------

(b)        For purposes of this Award, the term “Divestiture” means the sale by
the Company, or an affiliate of the Company, of previously Company (or
affiliate) operated units or businesses to an independent company, where the
Employee was employed at, or supervised, such units or businesses and, upon the
completion of such transaction, the Employee’s employment with the Company (or
affiliate) ceases and Employee immediately becomes an employee or owner of the
purchaser of such units or businesses.

 

9

 



 

--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF WITHHOLDING ELECTION

RUBY TUESDAY, INC.

RESTRICTED STOCK AWARD

 

TO:

Ruby Tuesday, Inc.

 

FROM:                                                            

SSN:                                                            

 

RE:

Withholding Election

 

This election relates to the Restricted Stock Award identified in Paragraph 3
below. I hereby certify that:

 

(1)            My correct name and social security number and my current address
are set forth at the end of this document.

 

 

(2)

I am (check one, whichever is applicable).

 

 

o

the original recipient of the Restricted Stock Award.

 

 

o

the legal representative of the estate of the original recipient of the
Restricted Stock Award.

 

 

o

a legatee of the original recipient of the Restricted Stock Award.

 

 

o

the legal guardian of the original recipient of the Restricted Stock Award.

 

(3)            The Restricted Stock Award pursuant to which this election
relates was issued under the Ruby Tuesday, Inc. 2003 Stock Incentive Plan (the
“Plan”) in the name of _________________ for a total of ______________ shares of
Common Stock. This election relates to ______ shares of Common Stock to be
delivered upon the vesting of a portion of the Net Restricted Shares, provided
that the numbers set forth above shall be deemed changed as appropriate to
reflect stock splits and other adjustments contemplated by the applicable Plan
provisions.

 

(4)            I hereby elect to have certain of the Vested Shares withheld and
returned to the Company, rather than delivered to me, for the purpose of having
the value of such shares applied to pay minimum required federal, state and
local, if any, tax withholding obligations arising from the vesting event.

 

The fair market value of the Vested Shares to be withheld and returned to the
Company shall be equal to the minimum statutory tax withholding requirements
under federal, state and local law in connection with the vesting event, reduced
by the amount of any cash or certified check payment tendered by me to the
Company in partial payment of such tax withholding obligations.

 

(5)            I understand that this Withholding Election is made prior to the
Vesting Date and is otherwise timely made pursuant to Section 1 of the
Restricted Stock Award and Section 5.1 of the Plan.

 

Exhibit A - Page 1 of 2

 



 

--------------------------------------------------------------------------------

(6)            I further understand that, if this Withholding Election is not
disapproved by the Committee, the Company shall withhold from the Vested Shares
a whole number of shares of Common Stock having the value specified in Paragraph
4 above.

 

(7)            The Plan has been made available to me by the Company, I have
read and understand the Plan and the Restricted Stock Award and I have no reason
to believe that any of the conditions therein to the making of this Withholding
Election have not been met. Capitalized terms used in this Notice of Withholding
Election without definition shall have the meanings given to them in the Plan.

 

Dated:                                                                    

 

Signature:                                                              

 

 

                                                                                
Name (Printed)

 

                                                                                
Street Address

 

                                                                                
City, State, Zip Code

 

                                                                                
Social Security Number

 

 

Exhibit A - Page 2 of 2

 



 

 